DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/11/21 has been entered.  Claims 2 and 14 are amended.  Claim 18 is canceled.  Claims 2- 17 and 19- 21 are pending and being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/11/21, with respect to the rejection(s) of claim(s) 2 and 14 under 35 USC 102(a)(1) have been fully considered and are persuasive because Sengun does not disclose the newly added limitation regarding the pre-formed knot being adapted to contact the anchor body to secure the anchor body within the second object.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCartney (US Pub. No. 2014/0257382 A1).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the working suture enlargement recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
1.	given that the disclosure describes an anchor body that is deformable in both a longitudinal direction and a lateral direction, the specification does not provide antecedent basis for the distinct and mutually exclusive embodiments of an anchor body that is deformable in a longitudinal direction and an anchor body that is deformable in a lateral direction as required by claim 7;
2.	the specification does not provide antecedent basis for the working suture enlargement recited in claim 10.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 1- ‘The apparatus of claim 1’ should be amended to - - The apparatus of claim 2 - - in order to provide the proper claim dependency.  Appropriate correction is required.  Claim 8 is objected to because claim 8 is dependent off of claim 7.
Claim 8 is objected to because of the following informalities:  lines 1- 2 – ‘deformation in a longitudinal direction’ should be amended to - - deformation in [[a]] the longitudinal direction - - because a longitudinal direction is introduced in claim 7.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 5 – ‘the locked configuration’ should be amended to - - [[the]] a locked configuration - - because a locked configuration has not been previously introduced.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  lines 1- 2 – ‘deformation in a longitudinal direction’ should be amended to - - deformation in [[a]] the longitudinal direction - - because a longitudinal direction is introduced in claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6- 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCartney (US Pub. No. 2014/0257382 A1).  McCartney is cited in the IDS filed 4/09/19.
Regarding claim 2, McCartney discloses an apparatus (P. [0036] - - an assembled kit, including filamentary sleeve 30, loading member 20, retriever member 40, and working suture 50), for securing a first object (60) (Figs. 2- 8) to a second object (82) (Figs. 4A- 8), comprising a deformable anchor body (30) (Figs. 1A- 8), a working suture (20) (Figs. 1A- 8) connected to the anchor body (30) (Figs. 1A- 8), the working suture (20) including a pre-formed knot (52) (Figs. 5- 8) (P. [0044] - - tying of the half-hitch knot 52 may be performed prior to inserting the filamentary sleeve 30 in the bore hole 81 such that knot 52 is pre-formed), and a repair suture (50) (Figs. 1A- 8) connected to the first object (60), wherein, with the anchor body (30) connected to the second object (82) and at least one of the anchor body (30) and the working suture (20) connected to the repair suture (50), the pre-formed knot (52) is adapted to contact the anchor body (30) to secure the anchor body (30) within the second object (82) and to secure the repair suture (50) to the anchor body (30) thereby securing the first object (60) to the second object (82).
Regarding claim 6, McCartney further discloses wherein, the working suture (20) and repair suture (50) are adapted to be secured to the anchor body (30) without requiring that a knot be tied after the anchor body (30) is connected to the second object (82) (P. [0044] - - tying of the half-hitch knot 52 may be performed prior to inserting the filamentary sleeve 30 in the bore hole 81 such that knot 52 is pre-formed).
Regarding claim 7, McCartney further discloses wherein the anchor body (30) is deformable in a longitudinal direction, a lateral direction, or both (See Fig. 5) (Ps. [0023], [0043] - - filamentary sleeve 30 is folded and expanded within the bore hole 81).
Regarding claim 8, McCartney further discloses wherein deformation in the longitudinal direction includes longitudinal contraction of the anchor body (30) (P. [0023] - - folding and compressing), and wherein deformation in the lateral direction includes lateral expansion of the anchor body (30) (P. [0023] - - friction buckles the filamentary sleeve 30' material between the pass-throughs 30' causing them to expand outwardly against the bore hole 81) (See Fig. 8).
Regarding claim 11, McCartney further discloses wherein the first object (60) is soft tissue (P. [0031]) and the second object (82) is bone (P. [0042]).
Allowable Subject Matter
Claims 3- 5, 9- 10 and 12- 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the working suture includes a first suture strand and a second suture strand, the first strand being a deployment strand adapted to deform the anchor body to secure the anchor body within the second object, and the second strand being a locking strand adapted to secure the repair suture to the anchor body.  Claims 4 and 5 are dependent off of claim 3.
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the repair suture is adapted to be connected to the working suture by passing at least one end of the repair suture through the pre- formed knot when the pre-formed knot is in an unlocked configuration, and wherein the repair suture is secured to the anchor body upon altering the pre-formed knot from the unlocked configuration to the locked configuration.
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the working suture extends through at least one opening in the anchor body, the pre-formed knot having an unlocked configuration and a locked configuration, wherein the repair suture is slidably received in said pre- formed knot when the knot is in its unlocked configuration and the repair suture is secured within said knot when said knot is in its locked configuration.  Claim 13 is dependent off of claim 12.
The closest prior art reference of record, McCartney (US Pub. No. 2014/0257382 A1) discloses a knot formed prior to the apparatus being inserted within the second object (P. [0044] - - tying of the half-hitch knot 52 may be performed prior to inserting the filamentary sleeve 30 in the bore hole 81 such that knot 52 is pre-formed).  The knot (52) is formed by the working suture (20) being connected to the repair suture (50) (P. [0044] - - the tails 51 may be tied through the loading loop 22 preferably in a simple half-hitch knot 52).  As such, McCartney does not disclose, teach or suggest, alone or in combination, a knot being formed on the working suture, separate from the repair suture such that repair suture is adapted to be connected to the working suture by passing at least one end of the repair suture through the pre- formed knot when the pre-formed .
Reasons for Allowance
Claims 14- 17 and 19- 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the repair suture positioned through the pre-formed knot such that, in the unlocked configuration, the repair suture slides relative to the pre-formed knot, and in the locked configuration, the repair suture is secured by the pre-formed knot when the pre-formed knot is in contact with the anchor body.
The closest prior art reference, McCartney (US Pub. No. 2014/0257382 A1) discloses a knot formed prior to the apparatus being inserted within the second object(P. [0044] - - tying of the half-hitch knot 52 may be performed prior to inserting the filamentary sleeve 30 in the bore hole 81 such that knot 52 is pre-formed).  The knot (52) is formed by the working suture (20) being connected to the repair suture (50) (P. [0044] - - the tails 51 may be tied through the loading loop 22 preferably in a simple half-hitch knot 52).  As such, McCartney does not disclose, teach or suggest, alone or in combination, a knot being formed on the working suture, separate from the repair suture such that repair suture is adapted to be connected to the working suture by passing at least one end of the repair suture through the pre- formed knot when the pre-formed knot is in an unlocked configuration.  Neither does McCartney disclose the repair suture .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lombardo et al. (US Pub. No. 2012/0290004 A1) wherein the embodiment in Fig. 10 includes pre-formed knot (42) and deformable anchor body (20).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/WADE MILES/Primary Examiner, Art Unit 3771